Name: Commission Regulation (EEC) No 1715/86 of 2 June 1986 amending Regulation (EEC) No 1562/85 as regards the grant of financial compensation for lemons
 Type: Regulation
 Subject Matter: civil law;  food technology
 Date Published: nan

 3 . 6 . 86 Official Journal of the European Communities No L 149/19 COMMISSION REGULATION (EEC) No 1715/86 of 2 June 1986 amending Regulation (EEC) No 1562/85 as regards the grant of financial compensation for lemons of measures to encourage the processing of oranges and the marketing of products processed from lemons (3), as amended by Regulation (EEC) No 3416/85 (4), should be amended to take account of the new percentage appli ­ cable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for -Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encou ­ rage the marketing of produce processed from lemons ('), as last amended by Regulation (EEC) No 1353/86 (2), Whereas Regulation (EEC) No 1353/86 reduced, from 85 % to 40 % , the quality of lemons of Community origin bought at the minimum purchase price for which financial compensation may be granted pursuant to Article 2 of Regulation (EEC) No 1035/77 without provi ­ sion of evidence that the end product has been sold outside Italy ; Whereas Commission Regulation (EEC) No 1562/85 of 7 June 1985 laying down detailed rules for the application HAS ADOPTED THIS REGULATION : Article 1 In Article 19 ( 1 ) of Regulation (EEC) No 1562/85, '85 %' is hereby replaced by '40 % '. Article 2 This Regulation shall enter into force on 1 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 125, 19 . 5. 1977, p . 3 . (2) OJ No L 119, 8 . 5 . 1986, p . 53 . (3) OJ No L 152, 11 . 6 . 1985, p. 5 . &lt; OJ No L 324, 5 . 12. 1985, p. 15 .